DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                                       Response to Amendment
	The amendment filed 10/11/2022 has been entered.  As directed, claims 2 have been amended, claims 1 have been canceled, no claims added. Thus claims 2-4 remain pending in the application.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 2-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-4 of U.S. Patent No. US 10369654B2. Although the claims at issue are not identical, they are not patentably distinct from each other because they are substantially the same invention with the claims of this instant application having: 1. broader scope (i.e., without limitation “the subdivided projection portions are in parallel”, “the part located adjacent to the projection portions portion is a part extended in parallel from the projection portion to the bottom of the subdividing grooves, wherein the first welding target member includes two end portions in the direction of the long sides.” 2. different words for same limitations (i.e., “a plurality of subdivided projection portions separated by subdividing grooves formed into the projection portion at different positions along the long sides of the projection portion” same to “the projection portion has subdividing grooves in the direction of the short sides to form subdivided projection portions.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the method for manufacturing a welded article the claimed first welding target, second welding target, stopper, subdividing projection portions, subdividing grooves and a part inside of subdividing grooves,  and one of ordinary skill would arrive at the present invention form the patent one. 

Claim Objections
Claim 2-4 objected to because of the following informalities: 

Claim 2 recites “comprising the steps of” in line 1, should read “comprising of.”
Claim 4 recites “the projection portions” in line 7, should read “the projection portion.”  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites “the face of the metal plate defining its thickness” is indefinite because it is unclear “its” means the subdividing grooves or subdividing project portions or metal plate other element. For the purpose of examination, “the face of the metal plate defining its thickness” is interpreted as – the face of the metal plate defining the metal plate thickness. Correct limitation if there is different meaning of its.

Claim Rejections - 35 USC § 103

	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki JP 2007326125 in view of Sasaki JP 4385373 and Crawford US 1739063.

Sasaki ‘125 teaches:
2. (Currently Amended) A method for manufacturing a welded article (page.1,para.0001), comprising the steps of: 
	providing a first welding target member (fig.2;W1) including an elongated projection portion (see figure 2 below where the examiner labeled originally not labeled projection portion) 
	providing a second welding target member (fig.1c,W2) to be bonded to the first welding target member by welding (page.1,para.0001); and 
	bringing the projection portion (see figure 2 below where the examiner labeled originally not labeled projection portion) into contact with the second welding target member (fig.1c,W2) and bonding the first and second welding target members by resistance welding (page.5, para.0025; resistance welding for W1 and W2 in projection area), 	
	wherein the projection portion has subdividing grooves (see figure 2 below where the examiner labeled originally not labeled subdividing grooves) 
	wherein 
	

3. (Previously Presented) The method for manufacturing a welded article according to claim 2, 
	wherein the first welding target member (fig.2;W1) is 
	the second welding target member (fig.1c,W2) is 
	
	the subdivided projection portion (see figure 2 below where the examiner labeled originally not labeled subdivided projection portion) is 

Sasaki ‘125 annotated (fig.2):


    PNG
    media_image1.png
    744
    1333
    media_image1.png
    Greyscale

	Sasaki ‘125 teaches the invention as discussed above, but is silent on an elongated projection portion on a welding target portion having short sides and long sides that are longer than the short sides and stopper portion, stop portion and subdividing grooves extend into a part (claim 2), carrier cover with a plurality of leg portions in a gear portion, the second welding target member is a base plate in the gear portion (claim 3).

	Sasaki ‘373 teaches:
	Regarding claim 2, including an elongated projection portion on a welding target portion (fig.2B, horizontal dash line as welding target portion) having short sides (fig.1, C and D)  and long sides (fig.1, A and B) that are longer than the short sides (fig.1 A and B longer than C and D).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Sasaki ‘125 by using projection portion on a welding target portion having short and long sides as taught by Sasaki ‘373 in order to provide the welding current can be concentrated on both short sides, so that a current that is so large that the shaft-shaped welded member may be buckled may be energized, as in normal resistance welding. (page.1,para.0008).

	Sasaki ‘373 further teaches:
	Regarding claim 2, stopper portions (fig.2B, s; examiner note: Sasaki 373’ teaches stopper portions in the grooves/subdividing grooves at both side of projection portion of the leg (fig.2B, Y); examiner note: Sasaki ‘125 teaches projection portion has subdividing grooves at both side of projection portion; in combination of Sasaki ’125 in view of Sasaki ‘327 teaches the projection portion has subdividing grooves allow the stop portions locate at both side of project portion which the stop portion is inside of subdividing grooves) so that the stopper portions can contact the second welding target member at completion of welding to stop progress of welding (see fig.1,1(C)) and allow a portion of the welding current to escape through the stopper portions (see Sasaki ‘373; fig.3, 16,17; page.5, para.0044; a pulse-like welding current flows between the lower welding electrode 16 and the upper welding electrode 17, therefore, the welding current is able to escape through the stopper portion and electrodes when stopper contact to second target welding member because of current flow after the welding stop), and 
	wherein the subdividing grooves extend into a part (see Sasaki ‘373; fig.2B, v; groove) that does not contribute to welding (fig.2B, the groove v as the part does not contribute welding since the first welding target 2a is stopped by stopper, the groove v will no further press into second welding target 1).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Sasaki ‘125 by using stopper portion and groove(v) as taught by Sasaki ‘373 in order to preventing the tip portion of the first target welding member from further entering the second welding target member (page. 3, para.0027); the groove v serves to receive the molten metal in the welded portion at the time of press-fit welding and prevent it from protruding (page.4, para.40).

	Regarding claim 3, the first welding target member is a carrier cover (fig.1(B), 2; page,1; para.0001; a metal part such as a shaft member of a carrier cover in a gear part of an automobile) with a plurality of leg portions (fig.1(B), 2a,2b,2c (not shown, behind 2a) ,2d) in a gear portion (fig.1(B), 2); the second welding target member is a base plate in the gear portion (fig.1(B),1; page.1, para.0001), each of the plurality of leg portions has the projection portion subdivided by the subdividing grooves on an end face of the leg portion (fig.1(B), 2a,2b,2c (not shown, behind 2a) ,2d); and the subdivided projection portion is bonded to a welding target portion (fig.2B, C) of the base plate (fig.2B,1) by resistance welding.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Sasaki ‘125 by using carrier cover of gear portion including a plurality of leg portions bond to a base plate as taught by Sasaki ‘373 in order to providing the bonding parts for automobile or the like (page.1, para.0001).

	Sasaki ‘125 in view of Sasaki ‘373 teaches the invention as discussed above, but is silent on subdividing grooves in order to improve the uniformity of current values in the direction of the long sides of welding currents flowing through the subdivided projection portions (claim 2).

	Crawford teaches:
	Regarding claim 2, in the direction of the short sides (see Sasaki ‘125 in view of Sasaki ‘373 discussed short side above) to form subdivided projection portions in order to improve the uniformity of current values in the direction of the long sides of welding currents flowing through the subdivided projection portions (fig.2, 13; page.1, left side; line 37-40).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Sasaki ‘125 in view of Sasaki ‘373 by using subdividing grooves as taught by Crawford in order to providing a perfect contact with the other edge in the area to be welded is assured, so that a flow of current of uniform value is effected, and consequently, uniform heating is attained (page.1, left column; line 37-41).

	Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki JP 2007326125 in view of Sasaki JP 4385373 and Crawford US 1739063 as applied to claim 2 above, and further in view of Gail US 1411340.

	Sasaki ‘125 in view of Sasaki ‘373 and Crawford teaches the invention as discussed above, but is silent on a flat metal plate.

Gail teaches:
	4. The method for manufacturing a welded article according to claim 2, wherein the first welding target member (fig.2, 2) is a metal plate (col.2,line 45-46; metal sheet) having a flat (fig.2, flat face on the top surface of metal sheet) or curved face, the metal plate having a thickness defined by the short sides (see figure 1 and 2 below where the examiner labeled originally not labeled short sides), the flat or curved face of the metal plate having a length defined by the long sides (see figure 1 and 2 below where the examiner labeled originally not labeled long sides), the metal plate having the plurality of subdivided projection portions (fig.1, 5; a plurality of projections 5 formed subdivided projection portions) formed by the subdividing grooves (fig.1, a plurality of notches 4) on a face of the metal plate (fig.1, end face of metal sheet 2(bottom)), the face of the metal plate defining its thickness (fig.2, the end face of metal sheet 2(bottom) defining the metal plate thickness), and the projection portions being a welding target portion (fig.1, the plurality of projections 5 weld to wall 3 has bonding portion as a welding target portion); and the subdivided projection portions (fig.1, 5; a plurality of projections 5 formed subdivided projection portions) of the metal plate (fig.2, 2) is bonded to a welding target portion (fig.2, the top surface of wall 3) of the second welding target member (fig.2, 3) by resistance welding (fig.2, page.2, line 81-47; also see Sasaki ‘125 discussed resistance welding above).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Sasaki ‘125 in view of Sasaki ‘373 in further view of Crawford by using a flat metal plate having a plurality of projections bond to another metal part by resistance welding as taught by Gail in order to providing a strong bonding and smooth welding surface for two metal sheet (page.2, line 17-35). 

Gail annotated (fig.2):

    PNG
    media_image2.png
    421
    686
    media_image2.png
    Greyscale

	
Response to Arguments
Applicant's arguments filed 10/11/2022 have been fully considered but they are not persuasive.

The Applicant argued applied references in “Applicant Arguments/Remarks Made in an Amendment” page. 5, “the stopper portions of Sasaki '373 are provided at both ends of the tip portion of the leg portion. Sasaki fails to teach that the "stopper portions are provided in the subdividing grooves," as recited in claim 2. 

In response to applicant's argument that Sasaki 373’ teaches stopper portions in the grooves/subdividing grooves at both side of projection portion of the leg (fig.2B, Y); Sasaki ‘125 teaches projection portion has subdividing grooves at both side of projection portion; in combination of Sasaki ’125 in view of Sasaki ‘327 teaches the projection portion has subdividing grooves allow the stop portions locate at both side of project portion which the stop portion is inside of subdividing grooves. 

The Applicant argued applied references in “Applicant Arguments/Remarks Made in an Amendment” page. 5; “Moreover, the combination of the references fails to teach "wherein the subdividing grooves extend into a part that does not contribute to welding.” 

In response to applicant's argument that Sasaki 373’ teaches stopper portions in the grooves/subdividing grooves at both side of projection portion (fig.2B, Y); groove v as subdividing grooves extend into a part shows in fig.2B;  the groove v serves to receive the molten metal in the welded portion at the time of press-fit welding and prevent it from protruding (page.4, para.40).

With respect to Applicant's arguments, see page 5 regarding claims 3 and 4 these claims are not allowable based on their dependence to the independent claims for at least the reasoning provided above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI HAO whose telephone number is (571)272-4597. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on (571)272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YI . HAO/
Examiner, Art Unit 3761 			

/WILLIAM J LEVICKY/Primary Examiner, Art Unit 3792